United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-2815
                     ___________________________

                           John David Eberlein

                                 Plaintiff - Appellant

                                    v.

Standard Fire Insurance Company, doing business as The Travelers Companies

                               Defendant - Appellee
                     ___________________________

                             No. 21-2925
                     ___________________________

                           John David Eberlein

                                  Plaintiff - Appellee

                                    v.

Standard Fire Insurance Company, doing business as The Travelers Companies

                                Defendant - Appellant
                              ____________

                 Appeal from United States District Court
                      for the District of Minnesota
                             ____________

                         Submitted: May 12, 2022
                         Filed: September 6, 2022
                              ____________
Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________

STRAS, Circuit Judge.

      John Eberlein insured his motorcycle under its own policy. Can he get
underinsured-motorist benefits under a different policy, one that covers vehicles
other than his motorcycle? The district court 1 said no, and we reach the same
conclusion.

                                          I.

       John Eberlein suffered serious injuries when his motorcycle collided with a
car driven by a negligent motorist. He faced hefty medical bills and other expenses
after the accident, so he turned to insurance for help. He started with the other
driver’s policy. After exhausting its liability limits, he next looked to the
underinsured-motorist benefits of a policy covering just his motorcycle. When those
benefits fell short too, he turned to a policy underwritten by Standard Fire Insurance
Company that covered vehicles other than his motorcycle.

      That fact proved decisive for Standard Fire. Relying on what the parties call
the owned-but-not-insured exclusion, it denied coverage because the accident
occurred with a vehicle that Eberlein had decided to insure elsewhere. On cross-
motions for summary judgment, the district court agreed with Standard Fire that it
owed nothing.




      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
                                     -2-
                                         II.

       “Interpretation of an insurance policy, and whether [it] provides coverage in
a particular situation, are questions of law that we review de novo.” Eng’g & Constr.
Innovations, Inc. v. L.H. Bolduc Co., 825 N.W.2d 695, 704 (Minn. 2013). Here,
Minnesota law applies because we are interpreting a Minnesota policy. C.S.
McCrossan Inc. v. Fed. Ins. Co., 932 F.3d 1142, 1145 (8th Cir. 2019). In Minnesota,
as elsewhere, “[c]ontracts of insurance . . . [are] construed . . . in their plain,
ordinary, and popular sense.” Bobich v. Oja, 104 N.W.2d 19, 24 (Minn. 1960).

                                         A.

      As in many insurance disputes, the answer in this case comes down to what
the policy says. It says:

      [Standard Fire] will pay compensatory damages which an “insured” is
      legally entitled to recover from the owner or operator of an “uninsured
      motor vehicle” or “underinsured motor vehicle” because of “bodily
      injury”:

      1.     Sustained by an “insured” and
      2.     Caused by an accident.

      The owner’s or operator’s liability for these damages must arise out of
      the ownership, maintenance or use of the “uninsured motor vehicle” or
      “underinsured motor vehicle[.]”

At first glance, it appears that Eberlein checks all the boxes. He is an “insured” who
was “legally entitled to recover” for his “bodily injur[ies]” from the other driver,
whose vehicle was “underinsured” because the limits under his liability policy were
too low for Eberlein. See Broton v. W. Nat’l Mut. Ins. Co, 428 N.W.2d 85, 90 (Minn.
1988).




                                         -3-
        But insurance policies have exclusions, and the Standard Fire policy is no
exception. The relevant one here is the owned-but-not-insured exclusion, which
states:

      [Standard Fire does] not provide coverage under this Coverage Section
      for “bodily injury” sustained by any “insured”:

             1. While “occupying” any motor vehicle owned by that
                “insured” which is not insured for this coverage. This
                includes a trailer of any type used with that vehicle.

(emphasis added). In a policy that spans dozens of pages, this case turns on just two
words: “this coverage.”

                                          B.

        The parties have competing interpretations. One possibility, raised by
Eberlein, is that “this” refers to underinsured-motorist coverage generally, meaning
that having “coverage” under another policy is good enough to avoid the application
of the owned-but-not-insured exclusion. Standard Fire’s position, on the other hand,
is that “this” is more specific and establishes that the underinsured-motorist coverage
must come from its policy, not some other policy. The district court sided with
Standard Fire, and so do we.

       The first textual clue is the use of the word “this,” which grammatically
“refer[s] to the . . . thing present, nearby, or just mentioned.” The American
Heritage Dictionary of the English Language 1810 (5th ed. 2016). To figure out
what “this coverage” means, we can look at what is “nearby” or “just mentioned.”
The nearest possible antecedent is only a few lines up: “coverage under this
Coverage Section.” The “Coverage Section” in question is the “Uninsured Motorists
Coverage and Underinsured Motorists Coverage Section,” which means that “this”
refers to the Standard Fire policy itself.


                                         -4-
      A second textual clue reinforces this reading. When the policy refers to a type
of coverage in general, it does not use “this coverage.” See Harleysville Ins. Co. v.
Physical Distrib. Servs., Inc., 716 F.3d 451, 459 (8th Cir. 2013) (“[W]e read and
study provisions in an insurance contract . . . in context with all other relevant
provisions and the language of the policy as a whole.” (brackets and quotation marks
omitted)).

       One example is the personal-injury-protection exclusion, which says that
“[t]his coverage does not apply . . . [t]o ‘bodily injury’ sustained by any ‘relative’ if
such ‘relative’ is entitled to personal injury protection coverage as a . . . ‘[n]amed
insured’ under the terms of any other policy with respect to such coverage.”
(emphasis added). There, “such coverage” and “this coverage” mean different
things. “[S]uch coverage,” because it follows “any other polic[ies],” generally refers
to a type of coverage. “[T]his coverage,” by contrast, unambiguously refers to this
specific policy because it is limiting the scope of coverage, which it cannot do for
other policies. There is no reason to interpret the same phrase in the owned-but-not-
insured exclusion any differently. See Larson v. Nationwide Agribusiness Ins. Co.,
739 F.3d 1143, 1147 (8th Cir. 2014) (explaining that a word or phrase in one part of
an insurance policy typically means the same thing elsewhere, “unless a contrary
purpose plainly appears” (quoting 2 Steven Plitt et al., Couch on Insurance § 22.42
(3d ed. 2013)).

       We also reject Eberlein’s argument that the exclusion is ambiguous. Even if
“this coverage” might lend itself to some ambiguity in isolation, the remainder of
the policy points to only one reasonable interpretation: the owned-but-not-insured
exclusion applies in precisely this situation.2 See L.H. Bolduc Co., 825 N.W.2d at
706 (“[W]hen determining if an ambiguity truly exists we read the policy as a whole,
and will fastidiously guard against the invitation to create ambiguities where none
exist.” (citations and internal quotation marks omitted)); see also New London Cnty.

      2
       Our interpretation of the owned-but-not-insured exclusion means that
Standard Fire does not owe Eberlein anything, so there is no need to address its other
arguments.
                                       -5-
Mut. Ins. Co. v. Fontaine, 45 A.3d 551, 560 (R.I. 2012) (interpreting nearly identical
language and concluding that “this coverage” unambiguously refers to the “coverage
offered by the [particular] policy” and not to underinsured-motorist “coverage in
general”).
                                         III.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -6-